DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 8, 11, 12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent no. 9,284,130 to Himmelmann in view of patent application no. 2020/0377298 to An et al. and patent application no. 2018/0245371 to Hernandez.
Regarding claims 1, 2 and 14, Himmelmann discloses a drive track (222 and 224); drive car (116); a second plate (not numbered, but shown in fig. 2); a drive assembly (104 and 108) and a first strain gauge sensor (406).
Himmelmann does not disclose a first plate pivotal to the second plate and a first strain gauge sensor having an actuator rod. 
	An et al. discloses that it is known to have a pivotal first plate (not numbered, but shown in fig. 5b) in a self-driven robot.
	Hernandez discloses that it is known to have a sensor having an actuator rod (paragraph 56). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Himmelmann with the teachings of An et al. and Hernandez by adding the first pivotal plate and sensor having an actuator rod with a reasonable expectation of success for the purpose of providing increased flexibility to the cargo loading robot in Himmelman and an efficient means of monitoring the space between items respectively.  
	Regarding claims 4 and 15, Himmelman discloses a second strain gauge sensor (412).
	Regarding claims 7, 8, 16 and 17, Himmelman discloses a drive wheel (paragraph 2).
	Regarding claims 11, 12, 19 and 20, Himmelman in view of An et al. discloses the claimed invention including a battery (paragraph 43; An et al.) and charging system (paragraph 43; An et al.).
	Himmelman in view of An et al. discloses the claimed invention except for the second battery; a second charging system; and specific locations of the first and second charging systems.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second battery and charging system for the purpose of providing increased means for reliably refueling the drive care and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the charging system at each end of the drive track for purpose of providing increased flexibility with recharging batteries and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claim 21 is allowed.
Claims 5, 6, 9, 10, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7, 8, 11, 12, 14-17, 19 and 20 have been considered but are moot because of the new ground of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


Wbj.